Case 1:18-cv-02692-JRS-TAB Document 202 Filed 04/22/20 Page 1 of 5 PageID #: 1239




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  BYRON HUBBARD,                                       )
                                                       )
                                Plaintiff,             )
                                                       )
                           v.                          )        No. 1:18-cv-02692-JRS-TAB
                                                       )
  ANDREW BEGUHN, et al.                                )
                                                       )
                                Defendants.            )

             Order Granting Corizon Defendants’ Motion for Summary Judgment

         Plaintiff Byron Hubbard, a former inmate of the Indiana Department of Correction

  (“IDOC”) at the New Castle Correctional Facility, brings this lawsuit alleging a number of claims

  based on his contention that he did not receive accommodations for his disabilities or appropriate

  medical treatment. Defendants Corizon Correctional Healthcare, Jennifer Harmon-Nary, and Lara

  McNew (the “Corizon Defendants”) seek summary judgment on Mr. Hubbard's claims asserting

  that he failed to exhaust his available administrative remedies as required by the Prison Litigation

  Reform Act. Mr. Hubbard was given multiple extensions of time to respond to the motion, but he

  has failed to do so. For the following reasons, the motion for summary judgment is granted.

                                    I. Summary Judgment Standard

         Summary judgment should be granted “if the movant shows that there is no genuine dispute

  as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

  56(a). “Material facts are those that might affect the outcome of the suit under applicable

  substantive law.” Dawson v. Brown, 803 F.3d 829, 833 (7th Cir. 2015) (internal quotation omitted).

  “A genuine dispute as to any material fact exists 'if the evidence is such that a reasonable jury

  could return a verdict for the nonmoving party.'” Daugherty v. Page, 906 F.3d 606, 609-10 (7th
Case 1:18-cv-02692-JRS-TAB Document 202 Filed 04/22/20 Page 2 of 5 PageID #: 1240




  Cir. 2018) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). The Court views

  the facts in the light most favorable to the non-moving party, and all reasonable inferences are

  drawn in the non-movant's favor. See Barbera v. Pearson Education, Inc., 906 F.3d 621, 628 (7th

  Cir. 2018).

         Mr. Hubbard failed to respond to the summary judgment motion. Accordingly, facts

  alleged in the motion are deemed admitted so long as support for them exists in the record. See

  S.D. Ind. Local Rule 56-1 (“A party opposing a summary judgment motion must . . . file and serve

  a response brief and any evidence . . . that the party relies on to oppose the motion. The response

  must . . . identif[y] the potentially determinative facts and factual disputes that the party contends

  demonstrate a dispute of fact precluding summary judgment.”); Smith v. Lamz, 321 F.3d 680, 683

  (7th Cir. 2003) (“[F]ailure to respond by the nonmovant as mandated by the local rules results in

  an admission”); Brasic v. Heinemanns, Inc., 121 F.3d 281, 285-286 (7th Cir. 1997) (affirming

  grant of summary judgment where the nonmovant failed to properly offer evidence disputing the

  movant's version of the facts). This does not alter the summary judgment standard, but it does

  “reduce the pool” from which facts and inferences relative to the motion may be drawn. Smith v.

  Severn, 129 F.3d 419, 426 (7th Cir. 1997).

                                        II. Statement of Facts

         During the times relevant to his complaint, Mr. Hubbard was an inmate incarcerated at the

  New Castle Correctional Facility. Dkt. 1, p. 8, ¶ 1. All inmates are made aware of the Offender

  Grievance Process during orientation and a copy of the Grievance Process is available in various

  locations within the prisons, including the law library. Dkt. 140-1 ¶ 7. The purpose of the

  Grievance Process is to provide administrative means by which inmates may resolve concerns and

  complaints related to their conditions of confinement. Id.



                                                    2
Case 1:18-cv-02692-JRS-TAB Document 202 Filed 04/22/20 Page 3 of 5 PageID #: 1241




         A. The Grievance Process

         Under the Grievance Process, an inmate can grieve actions of individual staff, including

  claims that medical staff were deliberately indifferent to his medical and mental health needs. Id.

  ¶ 8. The Grievance Process consists of three steps. Dkt. 140-2 p. 3. First, an inmate is required to

  attempt to resolve a complaint informally by submitting an informal complaint resolution form to

  an appropriate staff member. Dkt. 140-1 ¶ 9; dkt. 140-2 p. 13. Next, if the inmate has been unable

  to resolve the issue informally, he must submit an “Offender Grievance” form no later than twenty

  business days from the date of the incident giving rise to the complaint or concern to the Offender

  Grievance Specialist. Dkt. 140-1 ¶¶ 10-13; Dkt. 140-2 p. 16-17. Third, if the inmate is dissatisfied

  with the formal grievance response he can appeal to the Department Offender Grievance Manager.

  Dkt. 140-1, ¶ 14; Dkt. 140-2 p. 20.

         B. Mr. Hubbard's Grievance Regarding the Corizon Defendants' Care

         Mr. Hubbard's claims in this action against the Corizon Defendants relate to his contention

  that they withheld prescription medications in March 2017. Dkt. 1 ¶¶ 14-15, 27, 29, 30-31.

  Specifically, Mr. Hubbard alleges that Corizon Defendants withheld his psychotropic and pain

  medications from March 14, 2017 to March 19, 2017. Id. At that time, Corizon Health, Inc.

  (“Corizon”) was the company that contracted with the IDOC to provide medical care to Indiana

  prisoners through March 31, 2017. Dkt. 140-1 ¶ 20. After March 31, 2017, Corizon ceased to

  provide medical services to the IDOC, and Wexford of Indiana, LLC (“Wexford”) became the new

  medical service provider for Indiana prisoners. Id.

         Mr. Hubbard filed no grievances for any medical or mental health issues related to his care

  from March 2017 (the date of Corizon Defendants' last action) through at least June 2017.

  Dkt. 140-1 ¶¶ 21-24; dkt. 140-3 p. 1. On June 10 and 13, 2017, Mr. Hubbard submitted an Offender



                                                   3
Case 1:18-cv-02692-JRS-TAB Document 202 Filed 04/22/20 Page 4 of 5 PageID #: 1242




  Grievance alleging that his Prednisone (for his pain) and Flomax (for his urinary issues)

  prescriptions were delayed by Wexford in June 2017. Dkt. 140-1 ¶ 23; Dkt. 140-4. It was assigned

  case number 97269 and denied. Id. Mr. Hubbard filed an appeal to the Warden's Office, and his

  appeal was also denied. Id.

                                            III. Discussion

          The PLRA requires that a prisoner exhaust his available administrative remedies before

  bringing suit concerning prison conditions. 42 U.S.C. § 1997e(a); see Porter v. Nussle, 534 U.S.

  516, 524-25 (2002). “[T]he PLRA's exhaustion requirement applies to all inmate suits about prison

  life, whether they involve general circumstances or particular episodes, and whether they allege

  excessive force or some other wrong.” Id. at 532 (citation omitted).

          “Proper exhaustion demands compliance with an agency's deadlines and other critical

  procedural rules because no adjudicative system can function effectively without imposing some

  orderly structure on the course of its proceedings.” Woodford v. Ngo, 548 U.S. 81, 90-91 (2006)

  (footnote omitted); see also Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006) (“'To exhaust

  remedies, a prisoner must file complaints and appeals in the place, and at the time, the prison's

  administrative rules require.'”) (quoting Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir.

  2002)). Thus, “to exhaust administrative remedies, a prisoner must take all steps prescribed by the

  prison's grievance system.” Ford v. Johnson, 362 F.3d 39, 397 (7th Cir. 2004). It is the defendants'

  burden to establish that the administrative process was available to Mr. Hubbard. See Thomas v.

  Reese, 787 F.3d 845, 847 (7th Cir. 2015) (“Because exhaustion is an affirmative defense, the

  defendants must establish that an administrative remedy was available and that [the plaintiff] failed

  to pursue it.”).




                                                   4
Case 1:18-cv-02692-JRS-TAB Document 202 Filed 04/22/20 Page 5 of 5 PageID #: 1243




          The Corizon defendants argue that Mr. Hubbard failed to exhaust his available

  administrative remedies regarding his claims against them because he did not file any informal

  grievance, formal grievance, or grievance appeal regarding care he received from the Corizon

  Defendants during the time period that Corizon was responsible for his medical care. 1 Having

  failed to respond to the motion for summary judgment, Mr. Hubbard has failed to dispute these

  facts. It is therefore undisputed that Mr. Hubbard failed to exhaust his available administrative

  remedies against the Corizon Defendants, and they are entitled to summary judgment.

                                             IV. Conclusion

          For the foregoing reasons, the Corizon Defendants' motion for summary judgment,

  dkt. [139], is granted. The claims against these defendants are dismissed without prejudice. The

  clerk shall terminate Corizon, Jennifer Harmon-Nary, and Lara McNew as defendants on the

  docket. No partial final judgment shall issue as to the claims resolved in this Order.

  IT IS SO ORDERED.



  Date: 4/20/2020



  Distribution:

  Byron Hubbard
  520 East Market Street
  Indianapolis, IN 46204

  All Electronically Registered Counsel




  1
    The Court notes that while defendants Harmon-Nary and McNew may have continued to provide
  Mr. Hubbard with medical care after Corizon’s contract with the IDOC ended, the only claims against these
  defendants are that they denied him medication in March of 2017. See dkt. 1, dkt. 11.
                                                     5
